Respondent failed to oppose or otherwise address the motion. Thus, the order was entered upon default and is not appealable (CPLR 5511; Matter of Anthony M.W.A. [Micah W.A.], 80 AD3d 476 [2011]; Matter of Jessenia Shanelle R. [Wanda Y.A.], 68 AD3d 558 [2009]). Respondent’s remedy was to move before Family Court to vacate his default and, if the motion were denied, to appeal from the order denying it (Matter of Shabazz v Blackmon, 274 AD2d 770, 771 [2000], lv dismissed 95 NY2d 945 [2000]).
In any event, this Court could not have conducted a meaningful review of this matter because respondent failed to meet his obligation to assemble a proper record on appeal, including all the transcripts of the proceedings (see Sebag v Narvaez, 60 AD3d 485 [2009], lv denied 13 NY3d 711 [2009]; Lynch v Consolidated Edison, Inc., 82 AD3d 442 [2011]). Concur — Saxe, J.E, Friedman, Acosta, DeGrasse and Abdus-Salaam, JJ.